--------------------------------------------------------------------------------




Exhibit 10.29(c)
Third Amendment to the Second Amended and Restated
Capacity Purchase Agreement


This third amendment (this “Amendment”) to that certain Second Amended and
Restated Capacity Purchase Agreement among Continental Airlines, Inc.
(“Continental”), ExpressJet Holdings, Inc. (“Holdings”), XJT Holdings, Inc.
(“XJT”) and ExpressJet Airlines, Inc. (“ExpressJet” and, collectively with
Holdings and XJT, “Contractor”) dated as of June 5, 2008, as previously amended
by the parties (the “Agreement”) is entered into this 22nd day of December, 2009
by and between Continental and Contractor.  Except as otherwise specified
herein, capitalized terms shall have the meanings ascribed in the Agreement.


WHEREAS, Contractor desires to sublease from Continental eight (8) Embraer 145
aircraft, that are currently Covered Aircraft, as Uncovered Aircraft in order to
assist with Contractor’s fleet needs for the provision of services to United Air
Lines under a capacity purchase agreement and in Contractor’s charter
operations; and


WHEREAS, Continental is willing to sublease such aircraft as Uncovered Aircraft,
in accordance with the terms set forth herein; and


WHEREAS, the parties desire to amend certain provisions of the Agreement related
to or impacted by the conversion of such aircraft from Covered Aircraft to
Uncovered Aircraft;


NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree to amend the Agreement as follows:


Section 1.   Section 2.04(b) is deleted in its entirety and replaced with the
following:


“(b)           Revenue-Risk Aircraft.  Contractor previously operated 13
Original Aircraft pursuant to the terms and conditions of the Delta Pro-Rate
Agreement (“Delta Pro-Rate Aircraft”), 46 Original Aircraft under its own brand
through scheduled service under the “ExpressJet Airlines” brand and also through
charter operations (“Branded Aircraft”), and will operate 8 Original Aircraft
either pursuant to the terms and conditions of the United CPA or as Branded
Aircraft (“Additional Uncovered Aircraft”), such Delta Pro-Rate Aircraft,
Branded Aircraft, and Additional Uncovered Aircraft (and, in the case of
Additional Uncovered Aircraft, the associated engines) being identified in
Section C of Schedule 1 hereto (collectively, the “Revenue Risk Aircraft”).


(i) Contractor returned 29 of the Revenue-Risk Aircraft to Continental on or
prior to December 1, 2008.


(ii) The parties acknowledge that the 30 Revenue-Risk Aircraft identified as
“Retained" in the tables in Section C of Schedule 1 hereto captioned “Delta
Prorate Aircraft” and “Branded Aircraft” (the “Retained Aircraft”) shall be
retained by Contractor as Uncovered Aircraft until the seventh anniversary of
the Effective Date, on which date, subject to the provisions of Section 8.05,
Contractor shall deliver possession of such Retained Aircraft to Continental (or
its designee) in accordance with the provisions of Section
2.08.  Contemporaneously with the execution of this Agreement, the Basic Rent
payable under each Uncovered Aircraft Sublease related to a Retained Aircraft
shall be reduced by 50 percent for such seven year period.


 
Terms Relating to Additional Uncovered Aircraft
 


Basic Rent
Notwithstanding the terms of the relevant Uncovered Aircraft Sublease and
Schedule 2 hereto, the Basic Rent payable under each Uncovered Aircraft Sublease
for Additional Uncovered Aircraft will be the following. The Basic Rent will be
$[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per
Additional Uncovered Aircraft per month, through the period ending at the end of
the month in which the total number of aircraft months for the Uncovered
Aircraft Subleases (measured in the aggregate for all Additional Uncovered
Aircraft) equals two hundred forty (240) (the “Baseline Date”).  (For purposes
of calculating the Baseline Date, if any partial month in which an Uncovered
Aircraft Sublease commences on or before the 15th of the month, then such month
shall count as a full aircraft month, and, if any partial month in which an
Uncovered Aircraft Sublease commences after the 15th of the month, then such
month shall not count as any portion of an aircraft month.)  During the month in
which the Baseline Date is reached, the Basic Rent will be $[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per Additional
Uncovered Aircraft per month for each aircraft month in excess of two hundred
forty (240) accrued during such month.  For eighteen months after the Baseline
Date, the Basic Rent will be $[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] per Additional Uncovered Aircraft per month.  For the
nineteenth month after the Baseline Date and for so long thereafter as such
Uncovered Aircraft Sublease is in effect, the Basic Rent will be $[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] per Additional
Uncovered Aircraft per month.  Contractor shall provide reasonable documentation
and access to Contractor’s maintenance records so that Continental may
substantiate all charges, maintenance events, operational statistics and
expenses reimbursable hereunder.  The Basic Rent for partial months will be
pro-rated based on the number of calendar days in such month.  Notwithstanding
the payment terms for Basic Rent set forth in the applicable Uncovered Aircraft
Sublease, payment of Basic Rent for the Additional Uncovered Aircraft for each
month will be made on the first Business Day of such month, or the first
Business Day of the term of each applicable Uncovered Aircraft Sublease, if such
Uncovered Aircraft Sublease term commences after the first Business Day of any
month.


Landing Gear Charge
In addition to the Basic Rent and engine LLP charges set forth below, Contractor
shall also pay to Continental a charge of $[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] for every aircraft cycle flown after the
sublease term commencement by the Additional Uncovered Aircraft for so long as
each Additional Uncovered Aircraft remains an Additional Uncovered Aircraft as
compensation for the consumption of landing gear useful life between overhauls,
including the consumption of the useful life of landing gear LLP. These charges
are non-refundable and are not in any way predicated or contingent upon the
performance of any landing gear maintenance, overhaul or parts
replacement.  Such payment shall be made on the 15th day of the month following
the month of operation (or if such day is not a Business Day, the next Business
Day).  If Contractor incurs out-of-pocket expenses for the scheduled overhaul of
landing gear, including landing gear LLP replacement expenses (excluding removal
and installation expenses and otherwise consistent with Section B4(a)(viii) of
Schedule 3) for landing gear removed from such Uncovered Aircraft, then
Continental shall reimburse Contractor for such expenses, within 30 days of
Contractor’s presentation to Continental of an invoice along with evidence that
Contractor has paid all applicable third parties for such material and
services.  Contractor shall, in a manner consistent with industry best
practices, prolong the life of landing gear assemblies as long as possible
before removing for scheduled maintenance.


Engine LLP Charge
In addition to the Basic Rent and landing gear charges set forth above,
Contractor shall also pay to Continental a charge of $[CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] for every aircraft cycle flown
after the Uncovered Aircraft Sublease term commencement by the Additional
Uncovered Aircraft for so long as each Additional Uncovered Aircraft remains an
Additional Uncovered Aircraft as compensation for the consumption of the useful
life of engine LLP.  It being acknowledged that, as of December 22, 2009,
Contractor is providing [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] spare engines either owned or leased outside of any Covered Aircraft
Sublease or Uncovered Aircraft Sublease (“Spare Engines”), Contractor and
Continental agree to reduce the above rate of $[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] to $[CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] for the term and any extension thereof of the Additional
Uncovered Aircraft subleases for so long as Contractor continues to provide at
least [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Spare
Engines.  To the extent that the number of Spare Engines become less than
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] (whether
or not periodically unserviceable in the ordinary course of business), the rate
of $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
increased by $[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT] for each such Spare Engine up to a maximum rate of $[CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]. These charges are
non-refundable and are not in any way predicated or contingent upon the
replacement of any engine LLP.  Such payment shall be made on the 15th day of
the month following the month of operation (or if such day is not a Business
Day, the next Business Day).  
 
Engine LLP Program
If the Engine Maintenance Agreement is amended to provide coverage for LLP
replacement in exchange for a charge per cycle (or a similar arrangement) (an
“LLP Program”) and the engines associated with the Additional Uncovered Aircraft
pursuant to the applicable Uncovered Aircraft Sublease are included within the
scope of such LLP Program, then, upon the commencement of such LLP Program and
thereafter, for so long as such engines remain within the scope of an LLP
Program, Contractor shall be relieved of its obligation to pay the engine LLP
charge described above, conditioned upon Contractor making payment to the
maintenance provider of the LLP Program services, for all charges payable under
such LLP Program relating to the cycles (or other operable parameter that may be
the basis for payment under such LLP Program).  Without limiting Contractor’s
right to decide whether or not the engines associated with the Additional
Uncovered Aircraft are included within the scope of an LLP Program, Contractor
shall keep the engines associated with the Additional Uncovered Aircraft within
the scope of the Engine Maintenance Agreement (excluding any provisions related
to such LLP Program), unless otherwise agreed by Continental.


Engine LLP Replacement Expenses
If Contractor incurs out-of-pocket engine LLP replacement expenses for the cycle
limit driven replacement of LLP for engines associated under the applicable
Uncovered Aircraft Sublease with the Additional Uncovered Aircraft, (consistent
with Section B4(a)(ix) of Schedule 3), then Continental shall reimburse
Contractor for such expenses, within 30 days of Contractor’s presentation to
Continental of an invoice along with evidence that Contractor has paid all
applicable third parties for such material and services.  Contractor shall, in a
manner consistent with industry best practices, prolong the life of engine LLP
as long as possible before replacement.


Uncovered Aircraft Sublease Term Commencement
The term of each Uncovered Aircraft Sublease for the Additional Uncovered
Aircraft will commence on the later of the (i) date that such aircraft is
released from its status as a Covered Aircraft and no longer providing Regional
Airline Services, or (ii) date set forth in the following schedule:  (a)
December 29, 2009 for the first two Additional Uncovered Aircraft, (b) January
5, 2010 for the third, fourth, fifth and sixth Additional Uncovered Aircraft and
(c) April 6, 2010 for the seventh and eighth Additional Uncovered
Aircraft.  Upon transition of such aircraft from Covered Aircraft to Additional
Uncovered Aircraft, such aircraft shall be fully fueled at Continental’s expense
and Contractor shall deliver to Continental a delivery receipt, including a
description of operational and maintenance history, in a form reasonably
acceptable to Continental.


Uncovered Aircraft Sublease Term Duration
The average term of all of the Uncovered Aircraft Subleases for the Additional
Uncovered Aircraft will be thirty (30) months from May 1, 2010, provided that
the minimum term for any such Uncovered Aircraft Sublease is twenty-four (24)
months from May 1, 2010, and provided further that if the thirty (30) month
average term described above for such Uncovered Aircraft Subleases is less than
the average term of all the aircraft operated by Contractor pursuant to the
United CPA, then, upon Continental’s election, the term of one or more of such
Uncovered Aircraft Subleases for the Additional Uncovered CPA Aircraft will be
extended such that the average term (measured from May 1, 2010) of all the
Uncovered Aircraft Subleases for Additional Uncovered Aircraft equals the
average initial term for all of the aircraft operated by Contractor pursuant to
the United CPA.  If United elects to extend the term of the United CPA, then
Contractor shall immediately notify Continental of such election in writing.
 
 
Each time that United extends the term of the United CPA Continental may extend
the term of one or more of the Uncovered Aircraft Subleases for Additional
Uncovered Aircraft for the term of such extension (but not beyond April 30,
2015), but not more than the number of Uncovered Aircraft Subleases that would
cause the total number of Uncovered Aircraft Sublease terms extended (including
any extension options exercised by Contractor as provided below) to exceed one
Additional Uncovered Aircraft Sublease for every two aircraft covered by such
extension of the United CPA.  Within twenty (20) days of notice by Contractor to
Continental that United has elected to extend the United CPA, Continental shall
provide notice to Contractor identifying the particular Uncovered Aircraft
Subleases that Continental elects to extend, if any, as described above.
Each time that United extends the term of the United CPA, provided that
Continental is given notice of such election no less than six (6) months prior
to the effective date of such extension, Contractor may extend the term of one
or more the Uncovered Aircraft Subleases for Additional Uncovered Aircraft for
the term of such extension (but not beyond April 30, 2015), but not more than
the number of Uncovered Aircraft Subleases that would cause the total number of
Uncovered Aircraft Sublease terms extended (including any extension options
exercised by Continental as provided above) to exceed one Additional Uncovered
Aircraft Sublease for every two aircraft covered by such extension of the United
CPA.  Within twenty (20) days of notice by Contractor to Continental that United
has elected to extend the United CPA, Contractor shall provide notice to
Continental of the number of Uncovered Aircraft Subleases that Contractor wishes
to extend.  Continental shall select the particular Additional Uncovered
Aircraft for which the Uncovered Aircraft Sublease(s) will be extended.


Return of Additional Uncovered Aircraft
Upon expiration of each such Uncovered Aircraft Sublease for the Additional
Uncovered Aircraft, Contractor shall comply with the provisions of Section 2.08
and 10.01 related to return of Uncovered Aircraft and return such aircraft fully
fueled.  Contractor may not operate any Uncovered Aircraft in commercial
service, whether scheduled or otherwise, if such aircraft are in any livery that
incorporates Continental Marks.


Contractor Representations Regarding the United CPA
Contractor warrants and represents that (a) of the twenty-two (22) aircraft to
be operated  by Contractor pursuant to the United CPA (i) the term of 11 of such
aircraft is not less than twenty-four (24) months, and (ii) the term of the
other eleven (11) aircraft is not less than thirty-six (36) months   (b)
Contractor will immediately notify Continental of any notice provided by United
related to any extension of the term of the United CPA, (c) Contractor will
promptly provide notice of any change to the notice provisions of the United CPA
relating to the term thereof, and (d) Contractor will provide a true and correct
representation with respect to the term of the United CPA and any extension
options.
 


 
Section 2.                      Section 2.08 is amended by changing the
reference to “Section 2.04” in the 32nd line of the section, so that it reads in
relevant part:
 


 
“…except those Uncovered Aircraft being returned to Continental under Section
2.04(a) or 2.04(b)(i)….”
 


 
Section 3.                      Section 3.03 is amended by adding the following
to the end of the section:
 


 
“Notwithstanding any provision of this Agreement to the contrary, Continental
will not be responsible for reimbursement of additional Contractor expenses, to
the extent that such additional expenses increase due to the impact of the
operations of the Additional Uncovered Aircraft.”
 


 
Section 4.                      Section 10.01 is deleted in its entirety and
replaced with the following:
 
“Section 10.01                                           Conversion of Covered
Aircraft Livery.  Without limiting Contractor’s obligations in respect of any
return conditions under any Covered Aircraft Sublease or Uncovered Aircraft
Sublease, for each Delta CPA or Revenue Risk Aircraft, at such time as such
aircraft is returned to Continental, if such aircraft is not already prepared in
the livery required by Paragraph 8 of Exhibit G and not already configured in
the same manner such aircraft was configured at the time of its withdrawal from
the capacity purchase provisions of the Existing CPA prior to becoming a Delta
CPA or Revenue Risk Aircraft, as applicable (including the removal of all items
installed in connection with XM radio, in-seat power or any other such additions
to the aircraft), then Contractor shall cause each such aircraft to be prepared
in such livery and be configured (including, without limitation, the seating and
interior configuration) in the same manner such aircraft was configured at the
time of its withdrawal from the capacity purchase provisions of the Existing CPA
prior to becoming a Delta CPA or Revenue Risk Aircraft, as applicable (including
the removal of all items installed in connection with XM radio, in-seat power or
any other such additions to the aircraft), prior to its being placed into such
service, and provide all documentation required by applicable FARs relating to
such reconfiguration.  Contractor shall be responsible for all costs related to
such preparation and reconfiguration.”
 
Section 5.                      The following definition of “Additional
Uncovered Aircraft” is added to Exhibit A:


“Additional Uncovered Aircraft – is defined in Section 2.04(b).”  


Section 6.                      The following definition of “Baseline Date” is
added to Exhibit A:


“Baseline Date – is defined in Section 2.04(b)(ii).”


Section 7.                      The definition of “Basic Rent” is deleted in its
entirety from Exhibit A and replaced with the following:


“Basic Rent – is defined, with respect to any Covered Aircraft, in the Covered
Aircraft Sublease for such Covered Aircraft and, with respect to any Uncovered
Aircraft, other than the Additional Uncovered Aircraft, in the Uncovered
Aircraft Sublease for such Uncovered Aircraft as modified by Section 2.04(b)(ii)
and Schedule 2 hereto, and, in the case of each Additional Uncovered Aircraft,
for so long as such Additional Uncovered Aircraft remains an Additional
Uncovered Aircraft pursuant to the terms of this Agreement, in Section
2.04(b)(ii).”


Section 8.                                The following definition of “LLP
Program” is added to Exhibit A:


“LLP Program” – is defined in Section 2.04(b)(ii).


Section 9.                      The following definition of “United” is added to
Exhibit A:


“United – means United Air Lines, Inc., a Delaware corporation, and its
successors and assigns.”


Section 10.                                The following definition of “United
CPA” is added to Exhibit A:


“United CPA – means the capacity purchase agreement to be entered into by and
among Contactor and United, the general terms of which are described in
Contractor’s third quarter of 2009 10Q as filed with the Securities and Exchange
Commission on November 16, 2009, and as same may be extended pursuant to the
terms thereof.”


Section 11.                                Schedule 1 is deleted in its entirety
and replaced with the attached restated Schedule 1.
 
 
Section 11.                                Appendix 1 to Schedule 3 is amended
by deleting the definition of “Baseline Monthly Block Hours” in its entirety and
replacing it with the following:



 
 

--------------------------------------------------------------------------------

 



“’Baseline Monthly Block Hours’ means the following number of block hours for
each calendar month set forth below:


For December, 2009:                                                     [XXX]
For January, 2010:                                                         [XXX]
For February, 2010:                                                      [XXX]
For March, 2010:                                                          [XXX]


Following March, 2010,
For each April:                                                          
   [XXX]
For each May:                                                             
 [XXX]
For each June:                                                  
           [XXX]
For each
July:                                                              [XXX]
For each August:                                                         [XXX]
For each September:                                                  [XXX]
For each October:                                                      [XXX]
For each November:                                                  [XXX]
For each December:                                                  [XXX]
For each January:                                                       [XXX]
For each February:                                                     [XXX]
For each March:                                                         [XXX]”


Except as expressly amended in this Amendment, the Agreement remains in full
force and effect.


[“XXX” REPRESENTS CONFIDENTIAL INFORMATION OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT.]
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Continental, Holdings, XJT and ExpressJet have caused this
Amendment to be executed in duplicate (each of which duplicates are deemed to be
an original) by their duly authorized representatives as of the date first set
forth above.


EXPRESSJET HOLDINGS, INC.                                         CONTINENTAL
AIRLINES, INC.






By:  __/s/ Chuck Coble___________                                 By:  __/s/
Zane Rowe_______________


Name: Chuck Coble                                                            
   Name:  Zane Rowe
Title:  Vice President Field Services,                                  
Title:  Executive Vice President &
Purchasing and Corporate Real Estate                                  Chief
Financial Officer


XJT HOLDINGS, INC.






By:  __/s/ Chuck Coble___________


Name: Chuck Coble
Title: Vice President Field Services,
Purchasing and Corporate Real Estate


EXPRESSJET AIRLINES, INC.






By:  __/s/ Chuck Coble___________


Name: Chuck Coble
Title:  Vice President Field Services,
Purchasing and Corporate Real Estate

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1
 
 
Section A

 
Covered Aircraft
Tail
US Reg
Retained
1
925
N14925
   
2
926
N15926
   
3
927
N16927
   
4
928
N17928
   
5
929
N13929
   
6
930
N14930
   
7
932
N15932
   
8
933
N14933
   
9
934
N12934
   
10
935
N13935
   
11
936
N13936
   
12
937
N14937
   
13
938
N14938
   
14
939
N14939
   
15
940
N14940
   
16
941
N15941
   
17
942
N14942
   
18
943
N14943
   
19
944
N16944
   
20
945
N14945
   
21
946
N12946
   
22
947
N14947
   
23
948
N15948
   
24
535
N11535
   
25
536
N11536
   
26
537
N21537
   
27
538
N13538
   
28
539
N11539
   
29
540
N12540
   
30
5411
N16541
   
31
5421
N14542
   
32
543
N14543
   
33
545
N26545
   
34
548
N11548
   
35
549
N26549
   
36
550
N13550
   


 
 

--------------------------------------------------------------------------------

 



 
Aircraft
Tail
US Reg
Retained
 
37
551
N11551
   
38
552
N12552
   
39
553
N13553
 
40
554
N19554
     
41
555
N15555
     
42
556
N18556
     
43
557
N18557
     
44
558
N14558
     
45
564
N12564
     
46
565
N11565
     
47
566
N13566
     
48
567
N12567
     
49
571
N16571
     
50
572
N15572
     
51
5731
N14573
     
52
5741
N15574
     
53
900
N12900
     
54
901
N48901
     
55
902
N14902
     
56
903
N13903
     
57
904
N14904
     
58
905
N14905
     
59
906
N22906
     
60
910
N15910
     
61
911
N16911
     
62
912
N15912
     
63
913
N13913
     
64
914
N13914
     
65
915
N36915
     
66
916
N14916
     
67
917
N29917
     
68
918
N16918
     
69
919
N16919
     
70
9201
N14920
     
71
921
N12921
     
72
922
N12922
     
73
9231
N14923
     
74
9241
N12924
     
75
949
N13949
     
76
950
N14950
     


 
 

--------------------------------------------------------------------------------

 



 
Aircraft
Tail
US Reg
Retained
 
77
951
N16951
   
78
952
N14952
   
79
953
N14953
   
80
954
N16954
   
81
955
N13955
   
82
956
N13956
   
83
957
N12957
   
84
958
N13958
   
85
959
N14959
   
86
960
N14960
   
87
961
N16961
   
88
962
N27962
   
89
963
N16963
   
90
964
N13964
   
91
965
N13965
   
92
966
N19966
   
93
967
N12967
   
94
968
N13968
   
95
969
N13969
   
96
970
N13970
   
97
971
N22971
   
98
972
N14972
   
99
973
N15973
   
100
974
N14974
   
101
975
N13975
   
102
976
N16976
   
103
977
N14977
   
104
978
N13978
   
105
979
N13979
   
106
980
N15980
   
107
981
N16981
   
108
982
N18982
   
109
983
N15983
   
110
984
N17984
   
111
985
N15985
   
112
986
N15986
   
113
987
N16987
   
114
988
N13988
   
115
989
N13989
   
116
990
N13990
   
117
991
N14991
   
Aircraft
Tail
US Reg
Retained
 
118
992
N13992
   
119
993
N14993
   
120
994
N13994
   
121
995
N13995
   
122
996
N12996
   
123
997
N13997
   
124
998
N14998
   
125
9991
N16999
   
126
101
N18101
   
127
102
N18102
   
128
103
N24103
   
129
104
N41104
   
130
105
N14105
   
131
106
N11106
   
132
107
N11107
   
133
108
N17108
   
134
109
N11109
   
135
110
N34110
   
136
111
N34111
   
137
112
N16112
   
138
113
N11113
   
139
114
N18114
   
140
115
N17115
   
141
116
N14116
   
142
117
N14117
   
143
118
N13118
   
144
119
N11119
   
145
120
N18120
   
146
121
N11121
   
147
122
N12122
   
148
123
N13123
   
149
124
N13124
   
150
125
N14125
   
151
126
N12126
   
152
127
N11127
   
153
128
N24128
   
154
129
N21129
   
155
130
N21130
   
156
131
N31131
   
157
132
N13132
   
158
133
N13133
   
Aircraft
Tail
US Reg
Retained
 
159
134
N25134
   
160
135
N12135
   
161
136
N12136
   
162
137
N11137
   
163
138
N17138
   
164
139
N23139
   
165
140
N11140
   
166
141
N26141
   
167
142
N12142
     
168
143
N14143
     
169
144
N21144
 
170
145
N12145
 
171
146
N17146
 
172
147
N16147
 
173
148
N14148
 
174
149
N16149
 
175
150
N11150
 
176
151
N16151
 
177
152
N27152
 
178
153
N14153
 
179
154
N21154
 
180
155
N11155
 
181
156
N10156
 
182
157
N12157
 
183
158
N14158
 
184
159
N17159
 
185
160
N12160
 
186
161
N13161
 
187
162
N14162
 
188
171
N14171
 
189
172
N12172
 
190
176
N11176
 
191
177
N14177
 
192
179
N14179
 
193
180
N14180
 
194
181
N11181
 
195
182
N33182
 
196
183
N16183
 
197
184
N11184
 
198
188
N14188
 
199
189
N11189
 
Aircraft
Tail
US Reg
Retained
200
190
N27190
 
201
191
N11191
 
202
192
N11192
 
203
193
N11193
 
204
194
N11194
 
205
195
N12195
 
206
196
N17196
 
207
197
N21197
 
208
198
N14198
 
209
199
N11199
 
210
200
N27200
 
211
201
N12201
 
212
202
N13202
 
213
203
N14203
 
214
204
N14204
 
215
501*
N16501
 
216
502*
N16502
 
217
503*
N19503
 
218
504*
N25504
 
219
505*
N14505
 
220
506*
N27506
 
221
507*
N17507
 
222
508*
N14508
 
223
509*
N15509
 
224
510*
N16510
 
225
511*
N16511
 
226
512*
N27512
 
227
513*
N17513
 
228
514*
N14514
 
229
515*
N29515
 
230
516*
N14516
 
231
517*
N24517
 
232
518*
N28518
 
233
519*
N12519
 
234
520*
N16520
 
235
521*
N17521
 
236
522*
N14522
 
237
523*
N27523
 
238
524*
N17524
 
239
525**
N16525
 
240
526*
N11526
 
Aircraft
Tail
US Reg
Retained
241
527*
N15527
 
242
528*
N12528
 
243
529*
N28529
 
244
530*
N12530
         



 
*  
withdrawn Covered Aircraft pursuant to Section 2.05 and Continental’s
notification to ExpressJet on September 5th, 2008

 
**
withdrawn Covered Aircraft pursuant to Section 2.05 and Continental’s
notification to ExpressJet on September 9th, 2008

1 Will transition to Additional Uncovered Aircraft in accordance with Section
2.04 (b) (ii)
 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
 
Section B

 
 
Delta CPA Aircraft

 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 


 
 
Section C

 
 
Revenue Risk Aircraft

 
 
Delta-Prorate Aircraft

 
Aircraft
Tail
US Reg
Retained
 
1
165
N11165
X
2
167
N12167
X
3
168
N14168
X
4
169
N17169
X
5
170
N16170
X
6
173
N14173
X
7
175
N12175
X
8
569
N12569
X
9
570
N14570
X
10
575
N11575
X
11
907
N14907
X
12
908
N13908
X
13
909
N22909
X



 
 
Branded Aircraft

 
Aircraft
Tail
US Reg
Retained
 
1
163
N12163
X
2
164
N11164
X
3
166
N12166
X
4
174
N14174
X
5
178
N16178
X
6
185
N17185
X
7
186
N14186
X
8
187
N11187
X
9
544
N11544
X
10
546
N16546
X
11
547
N11547
X
12
559
N16559
X
13
560
N17560
X
14
561
N16561
X
15
562
N14562
X
16
563
N12563
X
17
568
N14568
X



 

 
 

--------------------------------------------------------------------------------

 





 
 
Section C

 
 
Additional Uncovered Aircraft

 


 
Aircraft
Tail
US Reg
Retained
Associated Engines
1
5411
N16541
 
312005, 312010
2
5421
N14542
 
312006, 312009
3
5731
N14573
 
312173, 312215
4
5741
N15574
 
312210, 312211
5
9201
N14920
 
311617, 311678
6
9231
N14923
 
311535, 311537
7
9241
N12924
 
311520, 311521
8
9991
N16999
 
311499, 311511

 
 
 
1 Will transition to Additional Uncovered Aircraft in accordance with Section
2.04 (b) (ii)
 


 
